UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche CROCI U.S. Fund Shares Value ($) Common Stocks 96.5% Consumer Discretionary 15.7% Auto Components 4.9% BorgWarner, Inc. Johnson Controls, Inc. Hotels, Restaurants & Leisure 2.0% Wynn Resorts Ltd. Media 4.8% Twenty-First Century Fox, Inc. "A" Viacom, Inc. "B" Textiles, Apparel & Luxury Goods 4.0% Michael Kors Holdings Ltd.* Ralph Lauren Corp. Consumer Staples 7.4% Beverages 2.4% Coca-Cola Enterprises, Inc. Food & Staples Retailing 2.3% Wal-Mart Stores, Inc. Food Products 2.7% Tyson Foods, Inc. "A" Energy 10.4% Energy Equipment & Services 2.3% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 8.1% Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Health Care 10.2% Biotechnology 2.8% Gilead Sciences, Inc. Pharmaceuticals 7.4% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 17.1% Aerospace & Defense 2.3% Raytheon Co. Construction & Engineering 2.3% Fluor Corp. Electrical Equipment 5.1% Emerson Electric Co. Rockwell Automation, Inc. Machinery 7.4% Cummins, Inc. Dover Corp. Parker-Hannifin Corp. Information Technology 25.4% Communications Equipment 4.9% Cisco Systems, Inc. QUALCOMM, Inc. IT Services 2.6% International Business Machines Corp. Semiconductors & Semiconductor Equipment 6.4% Intel Corp. Micron Technology, Inc.* NVIDIA Corp. Software 2.7% Microsoft Corp. Technology Hardware, Storage & Peripherals 8.8% Hewlett-Packard Co. NetApp, Inc. Seagate Technology PLC Western Digital Corp. Materials 5.5% Chemicals LyondellBasell Industries NV "A" The Mosaic Co. Utilities 4.8% Electric Utilities 2.4% Exelon Corp. Multi-Utilities 2.4% Consolidated Edison, Inc. Total Common Stocks (Cost $5,107,378) Cash Equivalents 2.5% Central Cash Management Fund, 0.09% (a) (Cost $124,253) % of Net Assets Value ($) Total Investment Portfolio (Cost $5,231,631) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $5,231,631.At June 30, 2015, net unrealized depreciation for all securities based on tax cost was $242,856.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $99,679 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $342,535. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
